DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 3/8/2021 has been entered. Claims 1, 3-5, 7-9, 11-15 are amended. Claims 1, 3-5, 7-9, 11-15 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 7-9, 11-15 have been considered but are moot because the new ground of rejection is based on a new reference not considered before.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the relay attack" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 and 4 depend on claim 1; therefore, they suffer the same deficiencies.
Claim 5 recites the limitation "the relay attack" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 8 depend on claim 5; therefore, they suffer the same deficiencies.
Claim 9 recites the limitation "a relay attack" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11 and 12 depend on claim 9; therefore, they suffer the same deficiencies.
Claim 13 recites the limitation "the relay attack" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14 and 15 depend on claim 13; therefore, they suffer the same deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanji (US 2015/0120085).
Regarding claims 1 and 9, Sanji discloses a method and device for an electronic device to authenticate a smart key, the method comprising:
transmitting a first authentication request (The smart control portion 1 first outputs LF data to the LF modulation portion 3. The LF modulation portion 3 wirelessly transmits a first onboard signal 63 (several milliseconds long) containing the LF data, Para. 442);
receiving a first authentication response in response to the first authentication request from the smart key device (The portable device 20 wirelessly receives the first onboard signal 63 using the LF reception antenna 21, the amplifier 22, and the LF demodulation portion 23. The mobile control portion 28 acquires the LF data contained in the first onboard signal 63. Based on acquisition of the LF data, the mobile control portion 28 outputs RF data to the RF modulation portion 25. The RF modulation portion 
transmitting a second authentication request after receiving the first authentication response (Stage B determines whether the onboard system 10 and the portable device 20 are authentic and whether the relay station attack occurs. Based on reception of the first mobile signal 64, the onboard system 10 wirelessly transmits a second onboard signal 65 (comparable to the request signal 41 and the counter-RA signal 42) containing the request data and the counter-RA data as described in the first through thirteenth embodiments, Para. 443);
receiving a second authentication response in response to the second authentication request from the smart key device (based on wireless reception of the second onboard signal 65, the portable device 20 wirelessly transmits a second mobile signal 66 containing the answer signal 44 (containing the answer data) and the counter-RA modulation signal 43 (the modulated counter-RA signal 42). The onboard system 10 receives the second mobile signal 66. Based on the received second mobile signal 66, the onboard system 10 determines whether the relay station attack intervenes and the portable device 20 is authentic as described in the first through thirteenth embodiments, Para. 443);
Sanji further teaches identifying that a relay attack does occur or not based on calculated time difference. If the time different is smaller than a predetermined time T0 then it is determined no relay attack has occurred (Para. 108-110).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sanji to include identifying that a relay attack does not occur in case that an interval between the received first and second authentication responses is within a pre-determined duration as relay attacks can be detected if the second authentication response took longer than normal to be received; and authenticating the smart key device in case that the relay attack does not occur in order to improve security.
.
Claim 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanji, and further in view of Baumgartner (US 2006/0202798).
Regarding claim 4, 12, Sanji discloses identifying whether data, previously agreed to be transmitted, are validly received from the smart key device (via collate answer data, Para. 115); and authenticating the smart key device in case that data are validly received (the smart control portion 1 determines whether the acquired answer data matches the authentic answer data, Para. 115).
Sanji fails to disclose performing channel measurement on the smart key device and feeding a measurement result back to the smart key device; and wherein the smart key device transmits the data based on the measurement result.
Baumgartner teaches a vehicle system performing channel measurement to determine the best channel to communicate with a key fob, wherein the communications include a measurement result (via vehicle unit transmits selected RF channel information, Para. 21 and 22; Fig. 3).
From the teachings of Baumgartner, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sanji to include performing channel measurement on the smart key device and feeding a measurement result back to the smart key device; and wherein the smart key device transmits the data based on the measurement result in order to improve communication reliability.
Claim 5, 7, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanji, and further in view of Proefke (US 2010/0304690).
Regarding claim 5, 13, Sanji discloses the structural elements of the claimed invention (see rejection of claim 1 above), but fails to disclose responding to a detection of an approach confirmation 
Proefke teaches a smart vehicle entry system including responding to a detection of an approach confirmation signal transmitted by a vehicle based on fob authentication (via transmit fob reset command upon valid RF data received, see section 302 and 318 of Fig. 3 and Para. 17; and Abstract).
From the teachings of Proefke, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sanji to includeresponding to a detection of an approach confirmation signal transmitted by the vehicle in case that the relay attack does not occur, wherein the approach confirmation signal is transmitted in case that the smart key device is authenticated in order to prevent false activation of vehicle features, thereby improve security.
Regarding claims 7 and 14, Sanji discloses performing vehicle function restriction for the smart key device in case that the relay attack occurs (advancing the process to S175 from S145 corresponds to inhibition of the smart drive, Para. 124-125 and Para. 3).
Claim 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanji and Proefke, and further in view of Baumgartner (US 2006/0202798).
Regarding claim 8, 15, Sanji discloses identifying whether data, previously agreed to be transmitted, is validly received from the smart key (via collate answer data, Para. 115); and authenticating the smart key device in case that data are validly received by the vehicle (the smart control portion 1 determines whether the acquired answer data matches the authentic answer data, Para. 115).
Sanji and Proefke fails to disclose performing channel measurement on the smart key and feeding a measurement result back to the smart key; and wherein the smart key device transmits the given data based on the measurement result.

From the teachings of Baumgartner, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sanji and Proefke to include performing channel measurement on the smart key and feeding a measurement result back to the smart key; and wherein the smart key device transmits the given data based on the measurement result in order to improve communication reliability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art related to relay attacks in communication: US 2016/0332597, US 2019/0180542.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024.  The examiner can normally be reached on Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONG HANG JIANG/Primary Examiner, Art Unit 2689